People v Townes (2020 NY Slip Op 07802)





People v Townes


2020 NY Slip Op 07802


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


1151 KA 18-02060

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCEDRIC TOWNES, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (M. William Boller, A.J.), rendered June 21, 2018. The judgment convicted defendant upon a plea of guilty of attempted burglary in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Townes ([appeal No. 1] — AD3d — [Dec. 23, 2020] [4th Dept 2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court